       Case 2:20-cv-00980-WBV-DPC Document 38 Filed 04/09/20 Page 1 of 3




MINUTE ENTRY
VITTER, J.
April 9, 2020
JS10, 1:10
                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA

AHMED BAQER, ET AL.                                    CIVIL ACTION

VERSUS                                                 NO. 20-980-WBV-JCW

ST. TAMMANY PARISH                                     SECTION: D (1)
GOVERNMENT, ET AL.



          TELEPHONE STATUS CONFERENCE REPORT AND ORDER
        On April 9, 2020, the Court held a Telephone Status Conference in this matter.

        PRESENT:

                Maria B. Glorioso, Antonio M. Romanucci, Devon M. Jacob,
                Nicolette Ward, Bhavani Raveendran, Ian P. Fallon
                Counsel for Plaintiffs, Ahmed Baqer, Klabert Joseph Guillot, Jr.,
                Klabert Joseph Guillot, Sr.

                Chadwick W. Collings, Cody J. Acosta
                Counsel for Randy Smith, in his individual and official capacity; Greg
                Longino, in his individual and official capacity; Lacey Kelly, in her
                individual and official capacity; and Rodney R. Strain, in his individual
                and official capacity.

        During the conference, the Court discussed with counsel the Plaintiffs’ Motion

for Preliminary Injunction,1 and the Defendants’ opposition thereto.2 The Court also

discussed with counsel the parties’ witness and exhibit lists for the April 10, 2020

hearing on the Motion,3 and the objections filed thereto.4 After a discussion with


1 R. Doc. 12.
2 R. Doc. 37.
3 R. Docs. 30, 33.
4 R. Doc. 36.
       Case 2:20-cv-00980-WBV-DPC Document 38 Filed 04/09/20 Page 2 of 3




counsel, the Court issued an oral ORDER that all exhibits not objected to will be

entered into the record at the time of the hearing. The Court informed counsel that

it will rule upon the remaining exhibits during the hearing. The Court also informed

counsel that each side would be allowed ten minutes for opening statements and

fifteen minutes for closing arguments.

        The Court further discussed with counsel the Defendants’ Motion to File

Exhibit Under Seal.5 When questioned by the Court, Plaintiffs’ counsel voiced no

objection to the Motion. As such, the Court issued an oral ORDER granting the

Motion.      The Court further ORDERED that the sealed exhibit shall not be

disseminated to anyone other than counsel of record in this case.

        Accordingly,

        IT IS HEREBY ORDERED that all of the exhibits listed in the parties’

witness and exhibit lists,6 except for those to which objections have been filed,7 shall

be entered into the record at the beginning of the April 10, 2020 hearing on Plaintiffs’

Motion For Preliminary Injunction.8

        IT IS FURTHER ORDERED that each side shall have ten (10) minutes for

opening statements and fifteen (15) minutes for closing arguments at the April 10,

2020 hearing.

        IT IS FURTHER ORDERED that, after considering the requirements of

Local Rule 5.6 and the competing interests in allowing documents containing


5 R. Doc. 35.
6 R. Docs. 30, 33.
7 R. Doc. 36.
8 R. Doc. 12.
         Case 2:20-cv-00980-WBV-DPC Document 38 Filed 04/09/20 Page 3 of 3




sensitive information to be filed into the public record, Defendants’ unopposed Motion

to File Exhibit Under Seal9 is GRANTED. The Exhibit shall be filed into the record

as Exhibit 2 to Defendants’ Opposition to Plaintiffs’ Motion for Preliminary

Injunction10 UNDER SEAL. The Exhibit shall remain under seal for the duration

of this litigation.

          IT IS FURTHER ORDERED that the sealed Exhibit shall not

be disseminated to anyone other than counsel of record for the parties. This Order

is intended to remain in effect until further Order by the Court .
          New Orleans, Louisiana, April 9, 2020.

                                         ______________________________
                                         WENDY B. VITTER
                                         United States District Judge




9   R. Doc. 35.
10   R. Doc. 37.
